Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is made FINAL.
Status of the Claims
The status of the claims is as follows:
	Claims 1-11 and 13-15 dated 10 May 2022 are pending.
	Claim 12 has been cancelled.
	Claims 3-4, 6-7, 9-11 and 13-14 have been amended.
Applicant indicated that claim 5 has been amended, however, no amendments were made to the claim. 
	Claim 15 has been newly added.
	Claims 1-11 and 13-15 have been hereby examined.

Information Disclosure Statement
The IDS filed 10 May 2022 has been acknowledged and hereby considered.

Withdrawn Objections/Rejections
The objection of claim 7 has been withdrawn in light of the amendments dated 10 May 2022.
Rejection of claims 3-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in light of the amendments dated 10 May 2022.
Provisional rejection of claims 1-2 and 5-14 on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 5-14 of copending Application No. 17/384,717 has been withdrawn in light of the terminal disclaimer filed 10 May 2022.
Provisional rejection of claims 1, 5, 7 and 9-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-13 of copending Application No. 17/384,724 has been withdrawn in light of the terminal disclaimer filed 10 May 2022.
Provisional rejection of claims 1-14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11/032,975 has been withdrawn in light of the terminal disclaimer filed 10 May 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 13-14 remain rejected and newly added claim 15 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Magagnini et al. (2018. The Effect of Light Spectrum on the Morphology and Cannabinoid Content of Cannabis sativa L. Medical Cannabis and Cannabinoids 1: 19-27). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 15 February 2022, as applied to claims 1-6, 8 and 12-14. Applicant’s arguments filed 10 May 2022 have been fully considered but they are not persuasive.

The claims are broadly drawn to a method for promoting accumulation of cannabidiol (CBD) in cannabis comprising adding an irradiation of a green-yellow light into an indoor growing environment of cannabis to improve the accumulation of level and yield of CBD in cannabis, wherein the green-yellow has a peak wavelength at 505-590 nm, wherein the step of adding the irradiation of green-yellow light having a peak wavelength at 505-590 nm comprises a combined irradiation with other wavelength bands or independent irritation, wherein the combined irradiation with other wavelength bands, a ration of the photon number of the green-yellow light to the photon number of the entire light source does not exceed 50%, wherein the LED light source is composed of 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light, specifically 16-42% green yellow light, and  wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm including the peak wavelength of 515 nm. The claims are further drawn to the light source used in the indoor growing environment of cannabis is an LED light source wherein the ratio of the green-yellow light in the LED light source is 16-42%.

Magagnini et al teach that one of the most important growth factors in cannabis cultivation is light and that light quality, light intensity, and photoperiod play a significant role in a successful growth protocol [page 20, left column]. Magagnini et al teach that different light environments make it possible to manipulate the cannabinoid content of C. sativa L. Magagnini et al use two lighting technologies (high-pressure sodium (HPS) and LED) and 3 different light spectra to examine the effects of light-spectral quality on cannabis morphology and cannabinoid content under artificial growing conditions [page 21, right column]. Magagnini et al found that manipulation of light quality during the flowering phase could be a useful tool to improve the yield of THC and other cannabinoids in cannabis cultivation [page 26, left column]. Magagini et al teach using AP673L (an LED light source) in an indoor growing environment with a green-yellow peak wavelength at 505-590 [Fig. 1]. Magagini et al teach that the LED light treatment AP673L has 14% in the 400-500 nm (blue), 20% in the 500-600 nm (green-yellow) and 59% in the 600-700 nm wavelength [Table 1] (which reads on green-yellow light combined with other wavelength bands and wherein the LED light source is composed of 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light, specifically 16-42% green yellow light, and  wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm including a peak wavelength at 515 nm). Magagnini et al found that the LED light treatment AP673L resulted in higher CBD content as compared to the HPS light treatment [Fig. 2] (which reads on promoting accumulation of cannabidiol (CBD) and improve the accumulation of level and yield of CBD in cannabis).

The light regulation method for promoting accumulation of cannabidiol (CBD) in cannabis using green-yellow light in combination with other wavelength bands in an indoor growing environment with LED as a light source as disclosed in Magagnini et al meets the limitations of claims 1-6, 8 and 13-15 and thus anticipated the claimed invention.

Response to Applications Arguments dated 10 May 2022
Applicants urge that blue and UV-A wavelengths positively affected THC synthesis in treatments NS1 and AP673L and lack of blue and UV-A irradiation resulted in a lower amount of THC in flowers and that the THC difference between AP673L and NS1 was not significant and that this result could partially be explained by the high amount of green irradiation in the NS1 treatment, which can negatively affect the THC synthesis. Applicants further urge that the drop in the THC concentration under HPS led to a corresponding decrease in CBD….The average CBD concentration showed a similar pattern to the THC concentration. Applicants urge that Magagnini actually teaches away the use of green-yellow light for enhancing yields of THC or CBD. 

These arguments have been carefully considered but are not deemed persuasive. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., THC synthesis or content) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are drawn to a method for promoting accumulation of cannabidiol (CBD) in cannabis and there is no mention of THC or methods for increasing THC. [response pages 4-5]

Regarding the citation that “ “the drop in the THC concentration under HPS led to a corresponding decrease in CBD….The CBD concentration showed a similar pattern to the THC concentration” (Emphasis added)”, this is a discussion [page 24, right col, 2nd para.] comparing the differences between the HPS and the LED treatments and is referring to the HPS treatment.  As stated above in the rejection, Magagnini et al found that the LED light treatment AP673L resulted in higher CBD content as compared to the HPS light treatment [Fig. 2] (which reads on promoting accumulation of cannabidiol (CBD) and improve the accumulation of level and yield of CBD in cannabis). 

Although Magagnini recognized that the Mahlberg and Hemphill study showed that “green or dark environment had a negative impact on THC accumulation in leaves, Magagnini goes on to suggest other reasons for the drop in THC concentration like the low R:FR ration and the fact that green light may act antagonistically to other blue light-induced responses [page 25, lines 30-50]. Magagnini states that the manipulation of light quality during the flowering phase could be a useful tool to improve the yield of THC and other cannabinoids in cannabis cultivation [page 26, left col., 1st para.]. 

Therefore, the light regulation method for promoting accumulation of cannabidiol (CBD) in cannabis using green-yellow light in combination with other wavelength bands in an indoor growing environment with LED as a light source as disclosed in Magagnini et al meets the limitations of claims 1-6, 8 and 13-15 and thus anticipated the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-14 remain rejected and newly added claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Magagnini et al. (2018. The Effect of Light Spectrum on the Morphology and Cannabinoid Content of Cannabis sativa L. Medical Cannabis and Cannabinoids 1: 19-27), Williams (2017. What is a LED chip and why does it matter? HomElectrical website. https://www.homelectrical.com/what-led-chip-why-does-it-matter.6.html) and  Hawley et al (2018. Improving Cannabis Bud Quality and Yield with Subcanopy Lighting. HortScience 53(11): 1593-1599). Due to Applicant’s amendments of the claims, the rejection is modified from the rejection as set forth in the Office action mailed 15 February 2022, as applied to claims 1-14. Applicant’s arguments filed 10 May 2022 have been fully considered but they are not persuasive.

The claims are broadly drawn to a method for promoting accumulation of cannabidiol (CBD) in cannabis comprising adding an irradiation of a green-yellow light into an indoor growing environment of cannabis to improve the accumulation of level and yield of CBD in cannabis, wherein the green-yellow has a peak wavelength at 505-590 nm, wherein the step of adding the irradiation of green-yellow light having a peak wavelength at 505-590 nm comprises a combined irradiation with other wavelength bands or independent irritation, wherein the combined irradiation with other wavelength bands, a ration of the photon number of the green-yellow light to the photon number of the entire light source does not exceed 50%, wherein the LED light source is composed of 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light, specifically 16-42% green yellow light, and  wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm including the peak wavelength of 515 nm. The claims are further drawn to the light source used in the indoor growing environment of cannabis is an LED light source wherein the ratio of the green-yellow light in the LED light source is 16-42%.  The claims are further drawn to wherein the combined irradiation with other wavelength bands, a ratio of the photon number of the green-yellow light to the photon number of the entire light source does not exceed 50%, wherein the peak wavelength of the green-yellow light lies at 505-526 and 590 nm, wherein a ratio of the photon number of the blue light to the photon number of the red light is 1:4, wherein the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material, and wherein an initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d.

Regarding claims 1-6, 8 and 13-15, Magagnini et al teach that one of the most important growth factors in cannabis cultivation is light and that light quality, light intensity, and photoperiod play a significant role in a successful growth protocol [page 20, left column]. Magagnini et al teach that different light environments make it possible to manipulate the cannabinoid content of C. sativa L. Magagnini et al use two lighting technologies (high-pressure sodium (HPS) and LED) and 3 different light spectra to examine the effects of light-spectral quality on cannabis morphology and cannabinoid content under artificial growing conditions [page 21, right column]. Magagnini et al found that manipulation of light quality during the flowering phase could be a useful tool to improve the yield of THC and other cannabinoids in cannabis cultivation [page 26, left column]. Magagini et al teach using AP673L (an LED light source) in an indoor growing environment with a green-yellow peak wavelength at 505-590 [entire document; Fig. 1]. Magagini et al teach that the LED light treatment AP673L has 14% in the 400-500 nm (blue), 20% in the 500-600 nm (green-yellow) and 59% in the 600-700 nm wavelength [Table 1] (which reads on green-yellow light combined with other wavelength bands and wherein the LED light source is composed of 10-18.4% blue light, 40-73.6% red light and 8-50% green-yellow light, specifically 16-42% green yellow light, and  wherein the blue light has a peak wavelength at 440-460 nm, the red light has a peak wavelength at 655-690 nm, and the green-yellow light has a peak wavelength at 505-590 nm including a peak wavelength at 515 nm). Magagnini et al found that the LED light treatment AP673L resulted in higher CBD content as compared to the HPS light treatment [Fig. 2] (which reads on promoting accumulation of cannabidiol (CBD) and improve the accumulation of level and yield of CBD in cannabis).

Regarding claim 3, although Magagnini et al does not specifically teach the combined irradiation with other wavelength bands, a ratio of the photon number of the green-yellow light to the photon number of the entire light source does not exceed 50%, Magagnini et al teaches the spectral properties and the light intensities (in PAR, range 400-700 nm) under the AP673L light treatment [Table 1]. Magagnini et al teach that the green-yellow wavelength (500-600 nm) light intensity (in PAR-the number of moles of photons in the radiant energy between 400 and 700 nm) is 20%. Given that PAR includes 93% of the light intensity and that much of the remaining 7% is found in the 700-800 nm range (see Fig 1. for AP673L), the ratio of the photon number of the green-yellow light to the photon number of the entire light source, as taught by Magagnini et al, does not exceed 50%. 

Regarding claim 7, although Magagnini et al does not specifically teach wherein the peak wavelength [sic] of green-yellow light lies at 505-526 nm and at 590 nm, the relative spectral photon flux of the AP673L light source shows a slight increase after the 500 nm reference point and a larger increase near the 600 nm reference point which would indicate a peak wavelength of green-yellow light at 505-526 and at 590 nm [Fig. 1]. 

Regarding claim 9, although Magagnini et al does not specifically teach wherein the photon number of the blue light to the photon number of the red light is 1:4, Magagnini et al teach that blue light is 14% of the total light and the red light is 59% of the total light (given in PAR-the number of moles of photons in the radiant energy between 400 and 700 nm) [Table 1]. Therefore, the ratio of number of moles of photons in the radiant energy between 400 and 700 nm) is 14%:59% (which reads on the photon number of the blue light to the photon number of the red light is 1:4).

Regarding claim 10, Magagnini et al teach using AP673L (an LED light source) in an indoor growing environment with a green-yellow peak wavelength at 505-590 [entire document; Fig. 1]. Williams teaches that the most essential component of an LED light bulb is the chip [para. 2] and that you can find these LED chips in every LED light fixture, from bulbs to tubes [para. 4].  Because Magagnini et al use an LED light bulb, it would naturally follow that the LED light bulb contains a chip. 

Magagnini et al do not specifically teach that the initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and a photoperiod is 10-16 h/d.

Regarding claim 11, Magagnini et al teach lamps were raised during the experiment as plants grew taller to maintain equal light intensities (450 µmol/m2/s) throughout the experiment (which reads on a maximum light intensity of 1000 µmol/m2/s) [page 22, right column]. Magagnini et al also teaches that during flower induction the cannabis plants were kept under a photoperiod of 12 h light and 12 h dark (which reads on a photoperiod is 10-16 h/d) [page 22, right column]. Magagnini et al teach the light irradiance level (450 µmol/m2/s) was measure at the canopy height [page 22, right column]. Magagnini et al does not disclose a measurement of the light intensity at the bottom of the canopy. Furthermore, [0033] of the instant specification states that “as the plant height increases, the light intensity reaches 800 µmol/m2/s in the late stage”. 

Hawley et al teach that using RGB light treatments greatly increase yield and concentrations of cannabinoids (including CBD) in cannabis bud tissue (see abstract; top of page 1595, middle and right column bridging to top of page 1596; Table 2). Hawley et al teach that LED lights were used in an indoor growing environment (page 1593, right column, last para.). Hawley et al also teach the photosynthetic photon flux at 500 µmol/m2/s at the top of the canopy and the treatments provided 95+ 5 at the bottom of the canopy (page 1594, right column, 1st paragraph). Therefore, the teaching of Hawley et al show that the light intensity varies throughout the canopy and is dependent on where in the canopy the measurement is taken. 
Although the reference is silent on the initial light intensity, one skilled in the art at the time the invention was made would have been motivated to use such a measurement of light intensity to increase the yield and concentration of cannabinoids (including CBD) as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as the starting/initial light intensity is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular initial light intensity is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. 

Furthermore, differences in initial light intensities will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP 2144.05).

Response to Applications Arguments dated 10 May 2022
Applicants urge that blue and UV-A wavelengths positively affected THC synthesis in treatments NS1 and AP673L and lack of blue and UV-A irradiation resulted in a lower amount of THC in flowers and that the THC difference between AP673L and NS1 was not significant and that this result could partially be explained by the high amount of green irradiation in the NS1 treatment, which can negatively affect the THC synthesis. Applicants further urge that the drop in the THC concentration under HPS led to a corresponding decrease in CBD….The average CBD concentration showed a similar pattern to the THC concentration. Applicants urge that Magagnini actually teaches away the use of green-yellow light for enhancing yields of THC or CBD. [response page 6]

These arguments have been carefully considered but are not deemed persuasive. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., THC synthesis or content) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are drawn to a method for promoting accumulation of cannabidiol (CBD) in cannabis and there is no mention of THC or methods for increasing THC. [response pages 4-5]

Regarding the citation that “ “the drop in the THC concentration under HPS led to a corresponding decrease in CBD….The CBD concentration showed a similar pattern to the THC concentration” (Emphasis added)”, this is a discussion [page 24, right col, 2nd para.] comparing the differences between the HPS and the LED treatments and is referring to the HPS treatment.  As stated above in the rejection, Magagnini et al found that the LED light treatment AP673L resulted in higher CBD content as compared to the HPS light treatment [Fig. 2] (which reads on promoting accumulation of cannabidiol (CBD) and improve the accumulation of level and yield of CBD in cannabis). 

Although Magagnini recognized that the Mahlberg and Hemphill study showed that “green or dark environment had a negative impact on THC accumulation in leaves, Magagnini goes on to suggest other reasons for the drop in THC concentration like the low R:FR ration and the fact that green light may act antagonistically to other blue light-induced responses [page 25, lines 30-50]. Magagnini states that the manipulation of light quality during the flowering phase could be a useful tool to improve the yield of THC and other cannabinoids in cannabis cultivation [page 26, left col., 1st para.]. 

Applicants urge that Williams does not teach to apply a green-yellow light for cannabis growth to improve yield of THC, nor does Hawley find the best wavelength scope (505-590) of green-yellow light for enhancing CBD in cannabis growth. [response page 7].

These arguments have been carefully considered but are not deemed persuasive. Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., THC synthesis or content) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims are drawn to a method for promoting accumulation of cannabidiol (CBD) in cannabis and there is no mention of THC or methods for increasing THC.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Williams teaches that the most essential component of an LED light bulb is the chip and that you can find these LED chips in every LED light.  Williams is not cited for teach applying the LED light to cannabis plants to increase the THC concentration. It is the combination of references that teach each and every limitation of the claimed invention.

Applicants urge that Hawley is silent on applying the green-yellow light for cannabis growth to improve yields of CBD, nor does Hawley find the best wavelength scope (505-590 nm) of green-yellow light for enhancing CBD in cannabis growth. Applicant further urges that the effects of light at the same wavelength on the same secondary metabolites behave differently in different plants.  Applicant provides examples of light on secondary metabolites in different plants. Applicant urge that Magagnini, Williams and Hawley fail to disclose the application of green-yellow light in cannabis and is silent on the accumulation of CBD in cannabis induced by the green-yellow light, one of ordinary skill in the art would have no reason to know the green-yellow light promoting the accumulation of CBD in cannabis. [response page 7]

These arguments have been carefully considered but are not deemed persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Maggnini is cited for teaching the light regulation method for promoting accumulation of cannabidiol (CBD) in cannabis using green-yellow light in combination with other wavelength bands in an indoor growing environment with LED as a light source. Magagnini et al also teaches the light intensities and photoperiods as claimed. Williams teaches that the most essential component of an LED light bulb is the chip and that you can find these LED chips in every LED light. Hawley et al is cited for using LED with RGB light treatments greatly increase yield and concentrations of cannabinoids (including CBD) in cannabis bud tissue and as teaching that there is a gradient of photosynthetic photon flux throughout the growing column.  It is the combination of references that teach each and every limitation of the claimed invention. Neither Williams nor Hawley et al are cited for teach applying the LED light to cannabis plants to increase the THC concentration. It is the combination of references that teach each and every limitation of the claimed invention.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAREN M REDDEN/Examiner, Art Unit 1661